 

DOAR RIECK KALEY & MACK
ATTORNEYS AT LAW

JOHN DOAR (1921-2014) ASTOR BUILDING
WALTER MACK. 7TH FLOOR

OF COUNSEL 217 BROADWAY
JOHN JACOB RIECK, JR. NEW YORK, N.Y. 10007-2911
JOHN F. KALEY

TELEPHONE: (212) 619-3730

 

RC AEE CRINER OR FACSIMILE: (2 12) 962-5037
e-mail: firm@doarlaw.com
website: wwwdoarlaw.com

May 20, 2021
USDC SDNY
DOCUMENT ELECTRONICALLY

Via ECF Filing FILED

The Hon. Andrew L. Carter Jr. DOCH: x

United States District Judge DATE FILED: 5-21-22)

Southern District of New York
United States Courthouse

40 Foley Square

New York, New York 10607

Re: United States v. James Wilson
Docket No. 18 Cr. 420 (ALC)

Dear Judge Carter:

I represent the defendant James Wilson in the above-referenced matter. Pursuant to the
Court’s oral order on April 2, 2020 in the above-referenced matter, I write now with the
Government’s consent to provide the Court with an update regarding the defendant’s upcoming
sentencing and to request a new sentencing date. The defendant currently is scheduled to be
sentenced on June 8, 2021. The parties, however, propose that the defendant’s sentencing be
adjourned for approximately 45 days to late July on a date convenient for the Court as Mr.
Wilson and counsel would prefer an in-person sentencing proceeding. Because of the current
pandemic, I have been unable to meet in-person with Mr. Wilson and to prepare adequately for
sentencing, although I do plan to meet with him in the coming weeks. AUSA Clore consents to
the adjournment requested.

The parties agree that an adjournment in this case is warranted because further delay will
not result in serious harm to the interests of justice as the defendant is currently released on bail.

In that regard, during the status conference held on April 2, 2020, the Court ordered Mr.
Wilson’s temporary release for 60 days and has continued Mr. Wilson’s release on bail by

 

 
Honorable Andrew L. Carter Jr. 2 May 20, 2021

Orders dated May 18, 2020 (ECF # 554), August 5, 2020 (ECF # 610), October 14, 2020
(ECF # 629), January 6, 2021 (ECF # 652) and March 25, 2021 (ECF # 686). In light of the
parties’ request for an adjournment, the parties further request that the defendant’s bail continue
until the new sentencing date.

Thank you for Your Honor’s consideration of this request.
Respectfully submitted,
/s/
John. F. Kaley, Esq.

cc: | AUSA Christopher Clore
(via ECF and email)

VW Ne ARVN ¢ SLO AS ATore’d, aN
GaQPOS HEA So b-B-2\ KX SB BOR.
So Aeeed- a

7 Conon

6 -2\-2\

 
